Name: 2007/569/EC: Commission Decision of 20 August 2007 on a financial contribution from the Community towards emergency measures to combat avian influenza in the United Kingdom in 2007 (notified under document number C(2007) 3892)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  economic policy;  Europe;  EU finance
 Date Published: 2007-08-22

 22.8.2007 EN Official Journal of the European Union L 217/34 COMMISSION DECISION of 20 August 2007 on a financial contribution from the Community towards emergency measures to combat avian influenza in the United Kingdom in 2007 (notified under document number C(2007) 3892) (Only the English text is authentic) (2007/569/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 3(3) and 3a(1) thereof, Whereas: (1) Decision 90/424/EEC lays down the procedures governing the Communitys financial contribution towards specific veterinary measures, including emergency measures. Article 3a of Decision 90/424/EEC, provides for a Community financial contribution to Member States to cover certain costs involved in taking measures to eradicate avian influenza. (2) Outbreaks of avian influenza occurred in the United Kingdom in 2007. The emergence of that disease represents a serious risk to the Communitys livestock population. The United Kingdom took measures, as referred to in Article 3a(2) of Decision 90/424/EEC, to combat those outbreaks. (3) The payment of a Community financial contribution must be made subject to the condition that the planned measures were actually implemented and that the competent authorities provided all the necessary information to the Commission within certain deadlines. (4) In accordance with Article 3a(3) of Decision 90/424/EEC, the Community financial contribution should be 50 % of the eligible costs incurred by the Member State. (5) The United Kingdom has fully complied with its technical and administrative obligations as set out in Articles 3(3) and 3a(2) of Decision 90/424/EEC. The United Kingdom has forwarded to the Commission information on the costs incurred and has continued to provide all necessary information on costs of compensation and operational expenditure. (6) Commission Regulation (EC) No 349/2005 of 28 February 2005 laying down rules on the Community financing of emergency measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC (2), following the amendment of Decision 90/424/EEC by Decision 2006/53/EC (3), no longer covers avian influenza. It is therefore necessary to expressly provide in the present Decision that the granting of a financial contribution to the United Kingdom is subject to compliance with certain rules laid down in Regulation (EC) No 349/2005. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Financial contribution from the Community 1. A financial contribution from the Community may be granted to the United Kingdom towards the costs incurred by that Member State in taking the measures referred to in Article 3a(2) of Decision 90/424/EEC to combat avian influenza in 2007. 2. For the purposes of this Decision, Articles 2 to 5, Articles 7 and 8 and Article 9(2), (3) and (4) and Article 10 of Regulation (EC) No 349/2005 shall apply mutatis mutandis. Article 2 Addressee This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 20 August 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 55, 1.3.2005, p. 12. (3) OJ L 29, 2.2.2006, p. 37.